IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

VERNON ROBINSON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-3176

STATE OF FLORIDA, et al.,

     Respondents.
___________________________/

Opinion filed August 6, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Vernon Robinson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondents.




PER CURIAM.

      DENIED.

WOLF, ROBERTS, and ROWE, JJ., CONCUR.